                                  PRIVILEGE LOG
  RECORD                DESCRIPTION                             OBJECTION
Attorney          1 Page of Assistant State’s      We object to the disclosure of this single
notes/statistical Attorney Brenda Karales’s        page because it is protected attorney
information:      (“ASA”)       notes      taken   work-product in that it contains the
                  contemporaneously with the       mental impressions, opinions and
                  Victim Sensitive Interview of    conclusions of the attorney. Attorney
                  J.P. on July 9, 2018, at the     work-product is generally prohibited
                  Kendall      County      Child   from disclosure unless the requesting
                  Advocacy Center. The notes       party established a “substantial need”
                  were taken in anticipation of    for the material, and demonstrates the
                  potential criminal charges and   inability    to    obtain     equivalent
                  consist of only a handful of     information without “undue hardship.”
                  words identifying the ASA        Sandra T.E. v. S. Berwyn Sch. Dist., 600
                  mental     impressions     and   F.3d. 612, 622 (7th Cir. 2009) (Citing
                  conclusions regarding the VSI.   Fed. R. Civ. P. 26(b)(3)(A)(ii)).
                  The notes include statistical    Moreover, notes relating to witness
                  information for Children’s       interviews        are       “particularly
                  Advocacy      Center    record   discouraged” because they are likely to
                  keeping, including the gender,   reveal the attorney’s thought process.
                  age, and race of the minor       Id. (citing Upjohn Co. v. United States,
                  child, as well as the police     449 U.S. 383, 398-99).
                  agency involved.




                                                                                Exhibit B
